PER CURIAM
Defendant appeals a conviction for one count of unlawful possession of a firearm pursuant to ORS 166.250(1)(b). A person violates that statute if he or she “[possesses a handgun that is concealed and readily accessible to the person within any vehicle[.]” Id. Defendant possessed a concealed handgun in a boat, and she argues on appeal that the boat was not a “vehicle” within the meaning of the statute. The state concedes that the evidence was insufficient to convict defendant because the definition of “vehicle” for purposes of ORS 166.250(1)(b) does not include a boat. We agree and accept the concession.
Reversed.